 

Exhibit 10.37

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of the 15th day of
March 2003, by and between Saks Incorporated (the “Company”), and Douglas E.
Coltharp (“Executive”).

 

Company and Executive agree as follows:

 

1. Employment. Company hereby employs Executive as Executive Vice President and
Chief Financial Officer of Company or in such other capacity of equal or greater
standing and responsibility with Company as Company’s Board of Directors shall
designate. Executive shall be based in Birmingham, Alabama.

 

2. Duties. During his employment, Executive shall devote substantially all of
his working time, energies, and skills to the benefit of Company’s business.
Executive agrees to serve Company diligently and to the best of his ability and
to use his best efforts to follow the policies and directions of Company’s Board
of Directors.

 

3. Compensation. Executive’s compensation and benefits under this Agreement
shall be as follows:

 

(a) Base Salary. Company shall pay Executive a base salary (“Base Salary”) at a
rate of no less than $550,000 per year. Executive’s Base Salary shall be paid in
installments in accordance with Company’s normal payment schedule for its senior
management. All payments shall be subject to the deduction of payroll taxes and
similar assessments as required by law.

 

(b) Bonus. In addition to the Base Salary, Executive shall be eligible, as long
as he holds the position stated in paragraph 1, for a yearly cash bonus with a
target of 40% (“Target Bonus”) for achieving plan with the opportunity to earn
more than the Target Bonus.

 

(c) New Restricted Stock Grant. Executive shall receive 16,667 shares of common
stock on November 1, 2003, 16,667 shares of common stock on November 1, 2004,
and 16,666 shares of common stock on November 1, 2005, provided that he remains
employed by Company on those dates.

 

(d) Vesting of Prior Restricted Stock Grants. Company has declared earned the
unvested shares of restricted stock granted under the TARSAP programs in 1996
and 1998. The final unvested number of shares under those programs shall vest on
November 1, 2003, provided that Executive remains employed by Company on that
date.

 

1



--------------------------------------------------------------------------------

 

(e) New Three-Year TARSAP Program. Executive has been granted 50,000 shares of
common stock that will vest on November 1, 2012, provided that he remains
employed by Company on that date. One-third of those shares may be earned and
the vesting of those shares accelerated based on EPS for each of fiscal years
2003, 2004, and 2005. The Human Resources Committee of the Board shall set the
EPS target at the beginning of each fiscal year. Executive shall earn 100% of
the eligible shares for a fiscal year upon the Company’s achieving the EPS
target, and he shall earn 50% of the eligible shares upon achieving 85% of the
target. Shares will be pro rated between those levels.

 

(f) Effect of Change of Control on Options and Restricted Stock. In the event of
a Change of Control (as defined in the Company’s 1994 Plan), any Options and
restricted stock granted to Executive prior to such Change of Control shall
immediately vest.

 

4. Insurance and Benefits. Company shall allow Executive to participate in each
employee benefit plan and to receive each executive benefit that Company
provides for senior executives at the level of Executive’s position. Executive
shall be entitled to at least 4 weeks’ vacation per year. Executive shall also
be entitled to be reimbursed for reasonable tax services.

 

5. Term. The term of this Agreement shall be for three years, provided, however,
that Company may terminate this Agreement at any time upon thirty (30) days’
prior written notice (at which time this Agreement shall terminate except for
Section 9, which shall continue in effect as set forth in Section 9). In the
event of such termination by Company without Cause, as defined below, Executive
shall be entitled to receive his Base Salary (at the rate in effect at the time
of termination) through the end of the term of this Agreement plus all the
shares under Section 3(d) and a pro rata number of shares under Section 3(c).
Such Base Salary shall be paid in one lump sum. In the event that Executive’s
employment is terminated without Cause, as defined below, during the final two
years of the Term, or thereafter if Executive is working without an employment
contract, he shall be entitled to two years’ Base Salary as severance pay, and
he shall have one year after termination of employment to exercise any vested
options.

 

In addition, this Agreement shall terminate upon the death of Executive, except
as to: (a) Executive’s estate’s right to exercise any unexercised stock options
pursuant to Company’s stock option plan then in effect, (b) other entitlements
under this contract that expressly survive death, (c) any rights which

 

2



--------------------------------------------------------------------------------

Executive’s estate or dependents may have under COBRA or any other federal or
state law or which are derived independent of this Agreement by reason of his
participation in any employee benefit arrangement or plan maintained by Company,
and (d) Executive’s estate shall be entitled to any unvested shares under
Section 3(d), the next segment of shares to be awarded under Section 3(c), and
100% of the TARSAP shares eligible to be earned during the year of Executive’s
death.

 

6. Termination by Company for Cause. (a) Company shall have the right to
terminate Executive’s employment under this Agreement for Cause, in which event
no salary or bonus shall be paid after termination for Cause. Termination for
Cause shall be effective immediately upon notice sent or given to Executive. For
purposes of this Agreement, the term “Cause” shall mean and be strictly limited
to: (i) conviction of Executive, after all applicable rights of appeal have been
exhausted or waived, for any crime that materially discredits Company or is
materially detrimental to the reputation or goodwill of Company; (ii) commission
of any material act of fraud or dishonesty by Executive against Company or
commission of an immoral or unethical act that materially reflects negatively on
Company, provided that Executive shall first be provided with written notice of
the claim and with an opportunity to contest said claim before the Board of
Directors; or (iii) Executive’s willful and continual material breach of his
obligations under paragraph 2 of the Agreement, after written notice of the
breach and failure to cure, as so determined by the Board of Directors.

 

(b) In the event that Executive’s employment is terminated, Executive agrees to
resign as an officer and/or director of Company (or any of its subsidiaries or
affiliates), effective as of the date of such termination, and Executive agrees
to return to Company upon such termination any of the following which contain
confidential information: all documents, instruments, papers, facsimiles, and
computerized information which are the property of Company or such subsidiary or
affiliate.

 

7. Change in Control. If Executive’s employment is terminated by Executive for
“Good Reason” after a Change in Control, or by Company in any way connected with
a Change in Control of Company or a Potential Change in Control of Company, as
defined below, Executive shall receive a sum equal to three times his Base
Salary then in effect and continuation in the Company’s health plans for three
years at no cost. The phrase “Good Reason” shall mean: (1) a mandatory
relocation from the Birmingham, Alabama area, (2) a reduction in duties or
status within the combined company as a result of or after the Change in
Control, or (3) any time during the 13th month after a Change in Control the
Executive terminates employment and deems it to be

 

3



--------------------------------------------------------------------------------

for Good Reason. If any payment, right or benefit provided for in this Agreement
or otherwise paid to Executive by Company is treated as an “excess parachute
payment” under Section 280(G)(b) of the Internal Revenue Code of 1986, as
amended, (the “Code”), Company shall indemnify and hold harmless and make whole,
on an after-tax basis, Executive for any adverse tax consequences, including but
not limited to providing to Executive on an after-tax basis the amount necessary
to pay any tax imposed by Code Section 4999.

 

As used herein, the term “Change in Control” means the happening of any of the
following:

 

(a) Any person or entity, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended, other than Company, a
subsidiary of Company, or any employee benefit plan of Company or its
subsidiaries, becomes the beneficial owner of Company’s securities having 25
percent or more of the combined voting power of the then outstanding securities
of Company that may be cast for the election for directors of Company (other
than as a result of an issuance of securities initiated by Company in the
ordinary course of business); or

 

(b) As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of Company or any
successor corporation or entity entitled to vote generally in the election of
directors of Company or such other corporation or entity after such transaction,
are held in the aggregate by holders of Company’s securities entitled to vote
generally in the election of directors of Company immediately prior to such
transactions; or

 

(c) During any period of two consecutive years, individuals who at the beginning
of any such period constitute the Board of Directors of Company cease for any
reason to constitute at least a majority thereof, unless the election, or the
nomination for election by Company’s stockholders, of each director of Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of Company then still in office who were directors of Company
at the beginning of any such period.

 

As used herein, the term “Potential Change in Control” means the happening of
any of the following:

 

4



--------------------------------------------------------------------------------

 

(a) The approval by stockholders of an agreement by Company, the consummation of
which would result in a Change of Control of Company; or

 

(b) The acquisition of beneficial ownership, directly or indirectly, by any
entity, person or group (other than Company, a wholly-owned subsidiary thereof
or any employee benefit plan of Company or its subsidiaries (including any
trustee of such plan acting as trustee)) of securities of Company representing 5
percent or more of the combined voting power of Company’s outstanding securities
and the adoption by the Board of Directors of Company of a resolution to the
effect that a Potential Change in Control of Company has occurred for purposes
of this Agreement.

 

8. Disability. If Executive becomes disabled at any time during the term of this
Agreement, he shall after he becomes disabled continue to receive all payments
and benefits provided under the terms of this Agreement for a period of twelve
consecutive months. This means that Executive shall continue to be employed for
twelve consecutive months after he becomes disabled, so that he continues to
enjoy all protections of this Agreement and his options and restricted stock
shall continue to vest during such period. For purposes of this Agreement, the
term “disabled” shall mean the inability of Executive (as the result of a
physical or mental condition) to perform the duties of his position under this
Agreement with reasonable accommodation and which inability is reasonably
expected to last at least one (1) full year.

 

9. Non-competition; Unauthorized Disclosure.

 

(a) Non-competition. During the period Executive is employed under this
Agreement, and for a period of one year thereafter, Executive:

 

(i) shall not engage in any activities, whether as employer, proprietor,
partner, stockholder (other than the holder of less than 5% of the stock of a
corporation the securities of which are traded on a national securities exchange
or in the over-the-counter market), director, officer, employee or otherwise, in
competition with (i) the businesses conducted at the date hereof by Company or
any subsidiary or affiliate, or (ii) any business in which Company or any
subsidiary or affiliate is substantially engaged at any time during the
employment period;

 

(ii) shall not induce or attempt to persuade any employee of Company or any of
its divisions, subsidiaries or then present affiliates to terminate their
employment relationship; and

 

5



--------------------------------------------------------------------------------

 

(iii) for purposes of this Section, the Company’s competitors shall be deemed to
include only Federated Department Stores, Kohl’s, The May Company, Dillard’s,
Marshall Fields, Belk Department Stores, Neiman Marcus or its affiliates,
Barney’s and Nordstrom’s, or any of their successors.

 

(b) Unauthorized Disclosure. During the period Executive is employed under this
Agreement, and for a further period of one year thereafter, Executive shall not,
except as required by any court or administrative agency, without the written
consent of the Board of Directors, or a person authorized thereby, disclose to
any person, other than an employee of Company or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by
Executive of his duties as an executive for Company, any confidential
information obtained by him while in the employ of Company; provided, however,
that confidential information shall not include any information now known or
which becomes known generally to the public (other than as a result of
unauthorized disclosure by Executive).

 

(c) Scope of Covenants; Remedies. The following provisions shall apply to the
covenants of Executive contained in this Section 9:

 

(i) the covenants contained in paragraph (i) of Section 9(a) shall apply within
all the territories in which Company or its affiliates or subsidiaries are
actively engaged in the conduct of business while Executive is employed under
this Agreement;

 

(ii) without limiting the right of Company to pursue all other legal and
equitable remedies available for violation by Executive of the covenants
contained in this Section 9, it is expressly agreed by Executive and Company
that such other remedies cannot fully compensate Company for any such violation
and that Company shall be entitled to injunctive relief to prevent any such
violation or any continuing violation thereof; provided, however, Company shall
be entitled to injunctive relief only to protect itself from unfair competition
of the type protected under Tennessee law.

 

(iii) each party intends and agrees that if, in any action before any court or
agency legally empowered to enforce the covenants contained in this Section 9,
any term, restriction, covenant or promise contained therein is found to be
unreasonable and accordingly unenforceable, then such term, restriction,
covenant or promise shall be deemed modified to the extent necessary to make it
enforceable by such court or agency; and

 

6



--------------------------------------------------------------------------------

 

(iv) the covenants contained in this Section 9 shall survive the conclusion of
Executive’s employment by Company.

 

10. General Provisions.

 

(a) Notices. Any notice to be given hereunder by either party to the other may
be effected in writing by personal delivery, mail, electronic mail, overnight
courier, or facsimile. Notices shall be addressed to the parties at the
addresses set forth below, but each party may change his or its address by
written notice in accordance with this Section 10 (a). Notices shall be deemed
communicated as of the actual receipt or refusal of receipt.

 

If to Executive:

  

Douglas E. Coltharp

    

750 Lakeshore Parkway

    

Birmingham, AL 35211

If to Company:

  

Office of General Counsel

    

Saks Incorporated

    

12 E. 49th Street

    

New York, NY 10017

 

(b) Partial Invalidity. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall, nevertheless, continue in full force and without being
impaired or invalidated in any way.

 

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.

 

(d) Entire Agreement. Except for the Company loan and its forgiveness
provisions, any prior grants of options, restricted stock, or other forms of
incentive compensation evidenced by a written instrument or by an action of the
Board or Directors, this Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to employment
of Executive by Company and contains all of the covenants and agreements between
the parties with respect to such employment. Each party to this Agreement
acknowledges that no representations, inducements or agreements, oral or
otherwise, that have not been embodied herein, and no other agreement, statement
or promise not contained in this Agreement, shall be valid or binding. Any
modification of this Agreement will be effective only if it is in writing signed
by the party to be charged.

 

7



--------------------------------------------------------------------------------

 

(e) No Conflicting Agreement. By signing this Agreement, Executive warrants that
he is not a party to any restrictive covenant, agreement or contract which
limits the performance of his duties and responsibilities under this Agreement
or under which such performance would constitute a breach.

 

(f) Headings. The Section, paragraph, and subparagraph headings are for
convenience or reference only and shall not define or limit the provisions
hereof.

 

(g) Attorney’s Fees. If Executive brings any action to enforce his purported
rights under this Agreement after a Change in Control, Company shall reimburse
Executive for his reasonable costs, including attorney’s fees, incurred. Company
shall reimburse Executive as the costs are incurred and without regard to the
outcome of the action.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SAKS INCORPORATED

 

By:

 

--------------------------------------------------------------------------------

   

Brian J. Martin

Executive Vice President

 

--------------------------------------------------------------------------------

Douglas E. Coltharp

Executive

 

8